Case: 21-11259    Document: 00516454720       Page: 1    Date Filed: 08/31/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                               No. 21-11259                      August 31, 2022
                             Summary Calendar                     Lyle W. Cayce
                                                                       Clerk

   Frank D. McCollum, III,

                                                        Plaintiff—Appellant,

                                    versus

   Gracie G. Lewis, Criminal District Court No. 3; Jane
   Doe, Dallas County Sex-Offender Community Supervisor; Leah
   McDonald, Dallas County Sex-Offender Adult Probation Officer; John
   Wiley Price, Dallas County Commissioner; Pete Henschel,
   Psychologist; Stacy Dupler, Sex Offender Therapist,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:18-CV-2351
Case: 21-11259        Document: 00516454720             Page: 2      Date Filed: 08/31/2022

                                         No. 21-11259


   Before Haynes, Engelhardt, and Oldham, Circuit Judges.

   Per Curiam:*
           Frank D. McCollum, III, Texas prisoner # 2021347, moves for leave
   to proceed in forma pauperis (IFP) on appeal from the district court’s
   dismissal of his 42 U.S.C. § 1983 claims against Pete Henschel as frivolous.1
   See 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).                   We previously
   affirmed in part a prior decision by the district court dismissing McCollum’s
   complaint against Henschel and other defendants as frivolous, but we
   vacated the district court’s decision in part and remanded the case to the
   district court for further consideration of McCollum’s claims against
   Henschel.
           By moving for IFP, McCollum is challenging the district court’s
   certification that his appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997); see also Fed. R. App. P. 24(a). The
   inquiry into an IFP movant’s good faith is “limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citation omitted). We need not determine whether the dismissal of his
   claims as frivolous under §§ 1915(e)(2)(B) and 1915A(b) is reviewed de novo
   or for abuse of discretion because McCollum’s arguments fail to satisfy either
   standard of review.
           McCollum asserts that his claims are grounded in 18 U.S.C. §§ 242
   and 245 and contends that redress is guaranteed under the Fifth Amendment


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Although McCollum also argues that his appeal is not barred under the “three-
   strikes” provision of 28 U.S.C. § 1915(g), we assume, without deciding, that the § 1915(g)
   bar has not yet been imposed. See Alexander v. Texas Dep’t of Criminal Justice, 951 F.3d
   236, 241 n.1 (5th Cir. 2020).




                                               2
Case: 21-11259      Document: 00516454720           Page: 3    Date Filed: 08/31/2022




                                     No. 21-11259


   and § 207(b) of the Civil Rights Act of 1964. However, he does not provide
   any arguments indicating how his claims arise out of the authorities cited, nor
   does he provide any specific challenge to the district court’s determination
   that his claims alleging criminal law violations lack any legal basis. Because
   he has failed to adequately brief these arguments, he has abandoned them.
   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          McCollum also argues that the district court erred for various reasons
   in determining that he did not assert sufficient state involvement in his § 1983
   claim that Henschel denied psychiatric treatment.             However, these
   arguments do not address the district court’s alternative determination that
   his claims against Henschel were time barred.          McCollum’s failure to
   adequately brief any challenge to this alternative basis for the district court’s
   decision is the same as if he had not appealed the district court’s decision at
   all. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987); see also Yohey, 985 F.2d at 224-25.
          McCollum has not demonstrated a nonfrivolous issue for appeal, and
   thus his IFP motion is DENIED, and his appeal is DISMISSED as
   frivolous. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 & n.24; Howard,
   707 F.2d at 220. Both the district court’s dismissal of McCollum’s claims as
   frivolous and this court’s dismissal of the appeal as frivolous count as strikes
   for purposes of § 1915(g). See § 1915(g); Coleman v. Tollefson, 575 U.S. 532,
   537-40 (2015). McCollum incurred an additional two strikes McCollum v.
   Valdez, No. 3:18-CV-1778 (N.D. Tex. May 21, 2019), and in McCollum v.
   Valdez, 848 F. App’x 634, 635 (5th Cir. 2021).
          Because he now has at least three strikes, McCollum is BARRED
   from proceeding IFP in any civil action or appeal filed in a court of the United
   States while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g). He is WARNED




                                          3
Case: 21-11259      Document: 00516454720          Page: 4    Date Filed: 08/31/2022




                                    No. 21-11259


   that any pending or future frivolous or repetitive filings in this court or any
   court subject to this court’s jurisdiction may subject him to additional
   sanctions, and he is DIRECTED to review all pending matters and move to
   dismiss any that are frivolous, repetitive, or otherwise abusive.




                                          4